BLUE, Chief Judge.
Michael E. Herring appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Herring’s motion contained seven issues that were all summarily denied by the trial court. We affirm six of these issues without comment and reverse on the remaining issue: whether trial counsel was ineffective for failing to convey a plea offer. The trial court attached portions of the record that do not conclusively refute this issue. Instead, the attachments establish a factual dispute which must be resolved in an evi-dentiary hearing. Therefore, we reverse and remand for an evidentiary hearing on this issue only.
Affirmed in part, reversed in part, and remanded for evidentiary hearing.
FULMER and DAVIS, JJ., concur.